DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
According to MPEP:
Relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings.
If the examiner’s answer removes one or more references from the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection. For example, in In re Kronig, 539 F.2d 1300, 1302, 190 USPQ 425, 427 (CCPA 1976), the examiner rejected the claims under 35 U.S.C. 103 over four references. The Board affirmed the rejection under 35 U.S.C. 103, but limited its discussion to three of the references applied by the examiner. Id. The Board relied upon the references for the same teachings as did the examiner. The court held that this did not constitute a new ground of rejection. Kronig, 539 F.2d at 1303, 190 USPQ at 427 ( "Having compared the rationale of the rejection advanced by the examiner and the board on this record, we are convinced that the basic thrust of the rejection at the examiner and board level was the same." ). See also In re Bush, 296 F.2d 491, 495–96, 131 USPQ 263, 266-67 (CCPA 1961) (Examiner rejected claims 28 and 29 under 35 U.S.C. 103 based upon "Whitney in view of Harth;" Board did not enter new ground of rejection by relying only on Whitney).

Changing the order of references in the statement of rejection, but relying on the same teachings of those references.
If the examiner’s answer changes the order of references in the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of those references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection. For example, in In re Cowles, 156 F.2d 551, 552, 70 USPQ 419, 420 (CCPA 1946), the examiner rejected the claims under 35 U.S.C. 103 over "Foret in view of either Preleuthner or Seyfried." The Board affirmed the rejection under 35 U.S.C. 103, but styled the statement of rejection as to some of the rejected claims as "Seyfried in view of Foret," but relied on the same teachings of Seyfried and Foret on which the 


Applicant’s argument: 
In response to applicant’s remark on pages 6-8, the applicant argues that examiner also fails to combine Parramon, Gong and McManus as recited in claims 1 and 7.
In response to applicant’s arguments, examiner respectfully disagrees with the applicant’s argument.  It appears that the applicant is attacking individually references of Parramon, Gong and McManus and concludes that there is no impetus to combine them. However, one must consider the combination of references as a whole under a 103 rejection.  One cannot show non-obviousness by attacking references individually.  In re Keller, 208 USPQ 871 (CCPA 1981).  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Parramon teaches the programming device is included the coil for programming the implant device (see figure 1, coil 15, implant device 20, [0029, 0035]). Gong teaches a transmitting coil configured to emit a transmitted signal (see figure 1, transmitter coil 14); a plurality of receiving coils 
Examiner, see no reason why ordinary skilled artisans could not combine the teaching of Gong and McManus into Parramon that would meet the claimed invention. 
For the reasons above, the 103 rejections as set forth in the last Office Action stand.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view Gong et al. (US Pub. No.: 2012/0242352, hereinafter, “Gong”) and further in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”).
Regarding to claims 1 and 7, Parramon teaches a programming device for an implant (see figure 1, implant device 20, programming device read on elements 12, 14 and 16, coil 15, [0029, 0035]), the programming device comprising: 
a coil configuration, containing: a transmitting coil configured to emit a transmitted signal (see figure 1, coil 15, [0029, 0035]).
It should be noticed that Parramon fails to teach a transmitting coil configured to emit a transmitted signal; a plurality of receiving coils configured to receive a received signal; said transmitting coil and said receiving coils being disposed such that: said receiving coils include a first receiving coil and a second receiving coil, wherein: said transmitting coil, said first receiving coil, and said second receiving coil lie in three planes that are different from one another, wherein a distance between said transmitting coil and said first receiving coil is a same as a distance between said transmitting coil and said second receiving coil. However, Gong teaches a transmitting coil configured to emit a transmitted signal (see figure 1, transmitter coil 14); a plurality of receiving coils configured to receive a received signal (see figure 1, first receiving coil 16 and said second receiving coil 18); said transmitting coil and said receiving coils being disposed such that (see figure 1): said receiving coils include a first receiving coil and a second receiving coil (see figure 1, first receiving coil 16 and said second receiving coil 18), wherein: said transmitting coil, said first receiving coil, and said second receiving coil lie in three planes that are different from one another (see figure 1, transmitter coils 14 is disposed between said first receiving coil 16 and said second receiving coil 18 in parallel, col.4, ln.51-52), wherein a distance between said transmitting coil and said first receiving coil is a same as a distance between said transmitting coil and said second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gong into view of Parramon in order to sensing range and sensitivity for communication in short range as suggested by Going at col.1, ln.34-40. 
Parramon and Gong, in combination, fails to teach a transmitting coil configured to emit a transmitted signal; a plurality of receiving coils configured to receive a received signal; said transmitting coil and said receiving coils being disposed such that: magnetic fluxes generated in said receiving coils by a transmitted signal emitted from said transmitting coil essentially cancel out each other or voltages induced in said receiving coils by the transmitted signal emitted from said transmitting coil essentially cancel out each other. However, McManus teaches a coil configuration for a programming device, the coil configuration comprising (see figures 8-9): a transmitting coil configured to emit a transmitted signal (see figure 8, TX coil 520, [0078]); a plurality of receiving coils configured to receive a received signal (see figure 8, RX coils 510, 530, [0078]); said transmitting coil and said receiving coils being disposed such that: magnetic fluxes generated in said receiving coils by a transmitted signal emitted from said transmitting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McManus into view of Parramon and Gong in order to reduce the interference.
Regarding claim 5, Gong teaches said first receiving coil and said second receiving coil are coaxially disposed (see figures 1 and 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view Gong et al. (US Pub. No.: 2012/0242352, hereinafter, “Gong”) and further in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”) as applied to claim 1 above, and further in view of Nakagawa (US Patent No.: 8,588,681).
Regarding claim 3, Parramon, Gong and McManus, in combination, fails to teach said first receiving coil and said second receiving coil are configured identically (see figure 6, plurality of RX coils 101). However, Nakagawa teaches said first receiving coil and said second receiving coil are configured identically (see figure 6, plurality of RX coils 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view Gong et al. (US Pub. No.: 2012/0242352, hereinafter, “Gong”) and further in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”) as applied to claim 1 above, and further in view of Tsuji et al. (US Pub. No.: 2014/0339913, hereinafter, “Tsuji”).
Regarding claim 4, Parramon, Gong and McManus, in combination, fails to teach said first receiving coil and said second receiving coil are configured differently. However, Tsuji teaches said first receiving coil and said second receiving coil are configured differently (see figure 1, RX coils 106 and 107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsuji into view of Parramon, Gong and McManus in order to receive the power for charging.    







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.   The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

							/TUAN PHAM/                                                                            Primary Examiner, Art Unit 2649